COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                 No. 08-15-00270-CV
IN RE: RODNEY JOHN RAMIREZ,
                                                 §              ORIGINAL PROCEEDING
               Relator.
                                                 §            ON PETITION FOR WRIT OF

                                                 §                     MANDAMUS

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Mike Herrera, Judge of the 383rd District Court of El Paso County, Texas,

and concludes that Relator’s petition for writ of mandamus should be conditionally granted. We

therefore direct the trial court to act on Relator’s pending motions, in accordance with the

opinion of this Court. The writ of mandamus will issue should the trial court fail to comply.

       IT IS SO ORDERED THIS 5TH DAY OF NOVEMBER, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.